Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 4/28/2022, have been fully considered.   Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 38 depends from claim 37, which is cancelled.  As a claim cannot properly depend from a cancelled claim, it’s unclear what the scope of claim 38 is.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 27, 29-35 and 38-46 are rejected under 35 U.S.C. 103 as being unpatentable over Chatalic (Theranostics, 2016; IDS filed 6/10/2020) in view of WO2016022827 to Slusher (IDS filed 6/10/2020).   Chatalic discloses a method for preventing or reducing exposure of PSMA-targeted imaging or therapeutic agent in off-target non-cancer tissues, the method comprising administering to a subject being treated with a PSMA-targeted agent a prodrug of 2-PMPA in an amount effective to prevent or reduce binding of the PSMA-targeted agent to off-target non-cancer tissues (Abstract; Materials and Methods; Results).  Chatalic teaches that connection of 111In-PSMA I&T with 2-PMPA contributes to increasing a patient’s tumor-to-kidney uptake ratio, thereby facilitating visualization of metastatic lesions in the vicinity of the kidneys, and reducing toxicity during radionuclide therapy (page 851, left column, paragraph 1; page 860, left column, paragraph 3).   Chatalic discloses 2-PMPA and 2-(phosphonomethyl)pentanedioic acid, corresponding to a compound of formula (I) of instant claim 2 when R1-R4 are H (Materials and Methods), however, Chatalic fails to teach a prodrug wherein at least one of R1, R2, R3, or R4 are not H.   Chatalic teaches that the method of reducing radiation exposure of a non-cancerous tissue of a patient diagnosed with a cancer comprises administering to the patient an agent capable of competing for binding sites on a surface of the non-cancerous tissue, provided that the administration is carried out after a waiting period that follows administration of a compound comprising a radionuclide to the patient (Results).  The PSMA-targeted therapeutic agent and 2-PMPA prodrug are administered for about 1 treatment cycle.    Chatalac teaches small-molecule PSA inhibitors, PSMA-11, PSMA-617, and PSMA I&T (Figure 1).  
Chatalic fails to teach a prodrug where at least one of R1, R2, R3, or R4 are not H. Chatalic further fails to teach administration of the prodrug of 2-PMPA to the subject before the PSMA-targeted imaging or therapeutic agent is administered.  Chatalic further fails to teach the agents are administered for about 6 to about 15 treatment cycles.
Slusher teaches methods for treating a disease or condition by inhibiting PSMA, and is therefore in the same field of invention as Chatalic.   Slusher teaches compounds corresponding to instant formula (II) used to inhibit PSMA (abstract; Summary; Claims 26-32).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to incorporate the PSMA inhibitor prodrug of Slusher as the PSMA inhibitor of Slusher in the method of Chatalic.  The motivation for this would have been because Chatalic teaches the use of a PSMA inhibitor in its methods, and the compounds of Slusher are PSMA inhibitors.  To do so would have been no more than using an art-recognized compound (a PSMA inhibitor) for its art-recognized purpose (as a PSMA inhibitor).   It would have been further obvious to administer the prodrug of 2-PMPA to the subject before the PSMA-targeted imaging or therapeutic agent is administered.  The rationale for this is that there are only three choices for order of administration of the two compounds: (1) Administration of the prodrug of 2-PMPA before administration of the PSMA-targeted imaging or therapeutic agent; (2) Administration of the prodrug of 2-PMPA after administration of the PSMA-targeted imaging or therapeutic agent; or (3) Administration of the two compounds at the same time.  Owing to the few possible choices, it would have been obvious to try administering the prodrug of 2-PMPA to the subject before the PSMA-targeted imaging or therapeutic agent is administered with a reasonable expectation of success.  It would have been further obvious to optimize the number of treatment cycles to improve the efficacy of the treatment for the specific patient, repeating it as necessary until the desired effect is achieved.  In this way, one would find about 6 to about 15 treatment cycles through routine experimentation.


Claims 1, 3, 27, 29-35 and 38-46 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160067361 to Babich (IDS filed 6/10/2020) in view of WO2016022827 to Slusher (IDS filed 6/10/2020).  
Claims 1-3, 29, 31-35, 37, 40-42, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160067361 to Babich (IDS filed 6/10/2020) in view of WO2016022827 to Slusher (IDS filed 6/10/2020).  Babich discloses a method for preventing or reducing exposure of PSMA-targeted imaging or therapeutic agent in off-target non-cancer tissues, the method comprising administering to a subject being treated with a PSMA-targeted agent a prodrug of 2-PMPA in an amount effective to prevent or reduce binding of the PSMA-targeted agent to off-target non-cancer tissues (abstract; paragraphs 6-29; Examples 1-4).  Babich teaches a method of reducing radiation exposure of a non-cancerous tissue of a patient diagnosed with cancer, the method comprising: administering to the patient an agent capable of competing for binding sites on a surface of the non-cancerous tissue, provided that the administration is carried out after a waiting period that follows administration of a compound comprising a radionuclide to the patient, the compound having affinity for both a cancerous tissue and the non-cancerous tissue, and, further provided that the binding sties have an affinity for both the agent an the compound, wherein 1) the agent displaces bound radionuclide from the binding sites thereby reducing the exposure of the non-cancerous tissue such as kidney tissue and salivary gland tissue and 2) the agent and the compound comprise a recognition moiety for PSMA (claims 1-2, 5, 8, and 10).  Babich teaches 2-PMPA which satisfies formula (I) of claim 2 where R1-R4 are H.  Babich teaches that the non-cancerous tissue may be kidney tissue, salivary gland tissue, or lacrimal gland tissue (claim 5).  Babich teaches that its method or treatment protocols or regimens or kits serve to reduce or prevent radiation-induced damage to non-cancerous tissue including development of xerostomia (paragraphs 62 and 95; claim 5).  Babich discloses 2-(phophonomethyl)pentanedioic acid corresponding to formula (I) (claim 11), except it fails to teach a prodrug thereof wherein at least one of R1, R2, R3, and R4 are not H.
Slusher teaches methods for treating a disease or condition by inhibiting PSMA, and is therefore in the same field of invention as Chatalic.   Slusher teaches compounds corresponding to instant formula (II) used to inhibit PSMA (abstract; Summary; Claims 26-32).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to incorporate the PSMA inhibitor of Slusher as the PSMA inhibitor of Babich in the methods of Babich.  The motivation for this would have been because Babich teaches the use of a PSMA inhibitor in its methods, and the compounds of Slusher are PSMA inhibitors.  To do so would have been no more than using an art-recognized compound (a PSMA inhibitor) for its art-recognized purpose (as a PSMA inhibitor). 

Response to Arguments
Applicant argues that page 2, line 29 to page 3, line 2 and the Figures of the specification provides evidence of unexpected results which obviates the obvious-type rejection, specifically, the present invention provides improved compounds for preventing or reducing exposure of a PSMA-targeted imaging or therapeutic agent in off-target non-caner tissues, reducing tissue damage to salivary glands, kidneys, or lacrimal glands in a patient receiving PSMA-targeted radiotherapy for cancer. 
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument of unexpected results, the results are not sufficient to overcome the rejection because they are not commensurate in scope with the claimed invention. Specifically, the single compound Tris-POC-2-PMPA does not represent the vast genus of compounds claimed in formulae (I) and (II).  Further, the results are based on the improvement of Tris-POC-2-PMPA over the single compound ZJ-43, with no comparison to other compounds either inside nor outside the scope of the claimed invention.  The single comparison of Tris-POC-2-PMPA to the single compound ZJ-43 is not commensurate in scope with the claimed invention, and the artisan would find it reasonable that the results are attributable to the special feature of contained in the compound Tris-POC-2-PMPA, and the artisan would not conclude that the results for this one compound would necessarily hold over the scope of formula (I) and (II). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
July 30, 2022